                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRiCT OF NORTH CAROLINA
                                 EASTERN DIVISION

Jack Howard Cox, Sr., Executor of the   )           Civil Action No.: 4:16-CV-00084-D
Estate of Percy Ray Cox,                )
                                        )
                    Plaintiffs,         )      ORDER GRANTING
                                        )      JOINT MOTION TO DISMISS
     vs.                                )      CLAIMS AGAINST DEFENDANT
                              (
                                        )      ARVINMERITOR, INC.
AGCO Corporation, et al.,               )
                                        )
_______________D~e£~e~nd~a~n~ts~._______)

       This matter is before the Court upon the joint Motion of Plaintiffs, Jack Howard Cox Sr.,

Executor of the Estate of Percy Ray Cox, and Defendant, ArvinMeritor, Inc., to dismiss with

prejudice the claims Plaintiffs made against Defendant ArvinMeritor, Inc. in this action. For good

cause shown and pursuant to Federal Rule of Civil Procedure 41(a)(2),

       IT IS THEREFORE, ORDERED that the Joint Motion to Dismiss Claims Against

Defendant ArvinMeritor, Inc. is GRANTED, and all of Plaintiffs' claims against ArvinMeritor,

Inc. are hereby DISMISSED WITH PREJUDICE, each party to bear its own costs.

       SO ORDERED. This _2.Q_ day ofNovember 2018.




                                                    JANIES C. DEVER III
                                                    United States District Judge
